The written plea agreement and the plea canvass transcript
                 demonstrate that Rudnick reasonably understood that the State was free

                 to argue for an appropriate sentence. Moreover, the record reveals that
                 the State's actions of not opposing Rudnick's bail reduction motion,

                 subsequently stipulating to Rudnick's own recognizance release, and later
                 agreeing to the removal of Rudnick's ankle monitor all occurred after

                 Rudnick entered his plea and that Rudnick expressly acknowledged that
                 the district court's decision to grant or deny a bail reduction would have no
                 bearing on his decision to plead guilty. We conclude from this record that
                 the State did not breach the terms or the spirit of its agreement with

                 Rudnick.
                             Rudnick also contends that the district court abused its

                 discretion at sentencing when it unfairly considered his uncharged bad
                 acts and punished him based on testimony that he provided during

                 Ernesto Gonzalez's trial.
                             We review a district court's sentencing decision for abuse of

                 discretion. Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009).

                 A sentencing "court is privileged to consider facts and circumstances
                 which clearly would not be admissible at trial." Silks v. State, 92 Nev. 91,
                 93-94, 545 P.2d 1159, 1161 (1976). However, we "will reverse a sentence if

                 it is supported solely by impalpable and highly suspect evidence." Denson
                 v. State, 112 Nev. 489, 492, 915 P.2d 284, 286 (1996).
                             Here, the district court sentenced Rudnick to serve a prison

                 term of 24 to 84 months, Rudnick's sentence falls within the limits

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  imposed by NRS 199.480(1)(b), and the record belies Rudnick's claim that
                  the district court relied solely on highly suspect evidence in reaching its

                  sentencing decision. Based on this record, we conclude that Rudnick has
                  failed to demonstrate that the district court abused its discretion at

                  sentencing.
                                Having concluded that Rudnick is not entitled to relief, we

                                ORDER the judgment of conviction AFFIRMED.




                                            Pickering
                                                     Pidebttaf         , J.



                                                                                          J.
                                                              Saitta


                  cc: Hon. Connie J. Steinheimer, District Judge
                       Washoe County Alternate Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1907A 91M30